Case 2:18-cv-07241-CAS-PLA Document 141-6 Filed 07/02/21 Page 1 of 7 Page ID
                                 #:5383




        EXHIBIT 6
Case 2:18-cv-07241-CAS-PLA Document 141-6 Filed 07/02/21 Page 2 of 7 Page ID
                                 #:5384
                             Julie Sandell

   1                 UNITED STATES DISTRICT COURT
   2               CENTRAL DISTRICT OF CALIFORNIA
   3                            ---oOo---
   4   KEVIN RISTO, on behalf of
       himself and all others
   5   similarly situated,
   6                      Plaintiffs,
   7         vs.                            No.
                                            2:18-cv-07241-CAS-PLA
   8
       SCREEN ACTORS GUILD-AMERICAN
   9   FEDERATION OF TELEVISION AND
       RADIO ARTISTS, a Delaware
  10   corporation; AMERICAN
       FEDERATION OF MUSICIANS OF THE
  11   UNITED STATES AND CANADA, a
       California nonprofit
  12   corporation, et al.,
  13                      Defendants.
  14   ______________________________/
  15                 Wednesday, December 9, 2020
  16                              - - -
  17               Remote videotaped deposition of JULIE
  18   SANDELL, conducted with the witness located in
  19   Studio City, California, commencing at 9:07 a.m.,
  20   before me, Gina V. Carbone, a Registered Merit
  21   Reporter, California Certified Realtime Reporter,
  22   California Certified Shorthand Reporter No. 8249.
  23                              - - -
  24                   GOLKOW TECHNOLOGIES, INC.
                   877.370.3377 ph | 971.591.5672 fax
  25                        deps@golkow.com



 Golkow Litigation Services                                       Page 1
                                                                     Exhibit 6
                                                                     Page 87
Case 2:18-cv-07241-CAS-PLA Document 141-6 Filed 07/02/21 Page 3 of 7 Page ID
                                 #:5385
                             Julie Sandell

   1                REMOTE APPEARANCES OF COUNSEL

   2

   3

   4   For the Plaintiff KEVIN RISTO:

   5        KIESEL LAW LLP

   6        By:   NICHOLAS BRANCOLINI, ESQ.

   7              MARIANA A. McCONNELL, ESQ.

   8        8648 Wilshire Boulevard

   9        Beverly Hills, California 90211

  10        (310) 854-0812

  11        brancolini@kiesel.law

  12        mcconnell@kiesel.law

  13

  14

  15   CO-COUNSEL:

  16        JOHNSON & JOHNSON

  17        By:   DANIEL B. LIFSCHITZ, ESQ.

  18        439 N. Canon Drive, Suite 200

  19        Beverly Hills, California 90210

  20        (310) 975-1095

  21        dlifschitz@jjllplaw.com

  22

  23

  24

  25   //



 Golkow Litigation Services                                       Page 2
                                                                     Exhibit 6
                                                                     Page 88
Case 2:18-cv-07241-CAS-PLA Document 141-6 Filed 07/02/21 Page 4 of 7 Page ID
                                 #:5386
                             Julie Sandell

   1   REMOTE APPEARANCES (continued)

   2

   3

   4   For the Defendants:

   5        JENNER & BLOCK

   6        By:   ANDREW J. THOMAS, ESQ.

   7              ANDREW G. SULLIVAN, ESQ.

   8              ANNA LYONS, ESQ.

   9        633 W. 5th Street, Suite 3600

  10        Los Angeles, California 90071

  11        (213) 239-5155

  12        ajthomas@jenner.com

  13        agsullivan@jenner.com

  14        alyons@jenner.com

  15

  16   ALSO PRESENT:     ALEX KLYUSNER, videographer

  17

  18                             --oOo--

  19

  20

  21

  22

  23

  24

  25




 Golkow Litigation Services                                       Page 3
                                                                     Exhibit 6
                                                                     Page 89
Case 2:18-cv-07241-CAS-PLA Document 141-6 Filed 07/02/21 Page 5 of 7 Page ID
                                 #:5387
Case 2:18-cv-07241-CAS-PLA Document 141-6 Filed 07/02/21 Page 6 of 7 Page ID
                                 #:5388
                             Julie Sandell

   1                           CERTIFICATE
   2              I, GINA V. CARBONE, CSR No. 8249, RPR, RMR,
   3   CRR, CCRR, certify: that the foregoing proceedings
   4   were taken before me via videoconference; at which
   5   time the witness was remotely sworn; and that the
   6   transcript is a true record of the testimony so
   7   given to the best of my ability noting some
   8   technical audio distortions.
   9              Witness review, correction and signature
  10   was
  11   ( ) by code.                       (X) requested.
  12   ( ) waived.                        ( ) not requested.
  13   ( ) not handled by the deposition officer due to
  14   party stipulation.
  15            The dismantling or unbinding of the original
  16   transcript will render the reporter's certificate null
  17   and void.
  18            I further certify that I am not financially
  19   interested in the action, and I am not a relative or
  20   employee of any attorney of the parties, nor of any of
  21   the parties.
  22            Dated this 21st day of December, 2020.
  23

  24                            _______________________________

                                GINA V. CARBONE
  25                            CSR #8249, STATE OF CALIFORNIA



 Golkow Litigation Services                                     Page 132
                                                                     Exhibit 6
                                                                     Page 91
Case 2:18-cv-07241-CAS-PLA Document 141-6 Filed 07/02/21 Page 7 of 7 Page ID
                                 #:5389
                           Julie Sandell

 1

 2           ACKNOWLEDGMENT OF DEPONENT
 3

 4                      Julie Sandell
                     I,_____________________, do
 5   hereby certify that I have read the
 6   foregoing pages, and that the same is
 7   a correct transcription of the answers
 8   given by me to the questions therein
 9   propounded, except for the corrections or
10   changes in form or substance, if any,
11   noted in the attached Errata Sheet.
12

13
                                         1/25/2021
14       Julie B. Sandell
      _______________________________________
15    JULIE SANDELL                     DATE
16

17

18   Subscribed and sworn
     to before me this
19   _____ day of ______________, 20____.
20   My commission expires:______________
21

     ____________________________________
22   Notary Public
23

24

25




Golkow Litigation Services                                    Page 134
                                                                     Exhibit 6
                                                                     Page 92
